Citation Nr: 1028354	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1959.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of that hearing is in the claims 
file.  


FINDING OF FACT

Multilevel degenerative changes, primarily from L2-L5/S1, have 
been shown by the competent clinical and lay evidence of record 
to be related to service.


CONCLUSION OF LAW

Multilevel degenerative changes, primarily from L2-L5/S1, were 
incurred during active service.  38 U.S.C.A. §§ 11101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he now has a low back disability as a 
result of March 1959 inservice injuries to his back.  He has 
testified during a hearing and in correspondence to VA that his 
back pain continued after active duty.  He has identified several 
doctors who treated his back over the years, but stated that no 
treatment records are now available.  

The Veteran's service treatment records reflect that he sought 
treatment for his low back on March 11, 1959.  He reported that 
he fell and hurt his back on March 6, and later twisted the same 
region while working on aircraft.  He complained of progressively 
increasing local symptoms.  On physical examination, the Veteran 
had local tenderness.  Neurological examination was negative.  X-
rays were recommended but no results are shown.  The Veteran was 
hospitalized on March 14, 1959.  The hospital report provides 
that the Veteran had slipped and fallen on ice, striking his 
lumbosacral spine ten days prior to admission.  The pain suddenly 
intensified while working on an aircraft with his legs widely 
abducted.  X-rays in sick bay were noted to be negative.  
Treatment gave little relief and the Veteran was hospitalized for 
traction.  Physical examination revealed local tenderness over 
the L5 spine.  There was mild muscle spasm of the paravertebral 
muscles.  The initial impression was lumbosacral sprain, acute.  
The Veteran was noted to be completely asymptomatic 48 hours 
after admission, with no noticeable limitation of motion of the 
spine.  He was discharged to duty on March 16, 1959 as fit for 
duty. 

The report of the Veteran's August 1959 separation medical 
examination shows that the Veteran's spine was normal.  The 
Veteran's August 1959 separation report of medical history 
reflects that the Veteran denied all pertinent complaints.  The 
physician's summary section refers to his March 1959 back injury.  

The report of a private December 1987 medical examination, 
relating to lung complaints, provides that the Veteran's past 
medical history was significant for, inter alia, "[a]n L4 lumbar 
disc."  

Treatment records from R.A.H., D.C., dated in November 1988 
reflect that the Veteran sought treatment for back pain with an 
onset two years earlier, and an original onset 30 years earlier.  
They also note a 1965 fall and a fall three years earlier.  The 
Veteran reported that it was the return of an injury some years 
back in the Navy in 1958.  He also reported that the original 
injury was from a twisting of his back while working on aircraft 
in the Navy in 1959.  

Treatment records form Dr. H. dated in December 1990 reflect that 
the Veteran sought treatment for back pain he had had for "+30 
years."  He stated that he had twisted his back while in the 
Navy working on planes and had not really felt really good since 
that injury.

In February 2008 correspondence, a friend of the Veteran noted 
that during the nearly 50 years she had known the Veteran, she 
had witnessed countless occasions where he had been immobilized 
due to severe back pain and spasms.  During that time, he had 
sought treatment from medical doctors and chiropractors.  

In February 2008 correspondence, the  Veteran's wife stated that 
she had graduated with an RN degree in 1958.  She had known the 
Veteran since 1954.  She noted that he had injured his back in 
1959.  She stated that since then he had been repeatedly disabled 
by his back injury and had treated himself with pain medications.  
He also went to several different physicians who were deceased or 
retired.  

The report of a June 2008 VA spine examination relates that the 
Veteran's claims file was reviewed.  It sets forth the Veteran's 
medical history, current complaints of back pain, and the results 
of physical examination.  The report notes that an X-ray resulted 
in an impression of multilevel degenerative changes, primarily 
from L2-L5/S1.  The diagnosis was lumbar strain well documented 
in 1959, but the Veteran was released back to full duty.  The 
examiner noted that there was one other isolated notation of 
lower back pain in 1959 and since that time there were no records 
to that indicated any conditions or any care for lower back pain.  
The VA examiner stated that based on the lack of continuity of 
care, it was less than likely that the Veteran's current lumbar 
condition was directly related to his lumbar injury while in the 
service, based on the available information.  

In a November 2008 letter, R.A.H., DC (a private chiropractor) 
stated that he had reviewed the Veteran's November 1988 records, 
as well as the February statement by the Veteran's two witnesses.  
Dr. H. repeated the Veteran's accurate recount of his inservice 
medical history and reviewed the November 1988 treatment notes.  
Dr. H. related that on examination in 1988, he determined that 
the Veteran had a functional leg length deficiency caused by a 
subluxation complex of the left sacroiliac joint with associated 
accelerated lumbar compensatory degenerative changes.  This 
clinical picture was consistent with long standing chronic 
osteotrophic changes.  Dr. H. stated that it was his opinion in 
1988, and it was his opinion now, that the Veteran's ongoing and 
current condition was the result of his March 1959 service 
injury.  

A December 2008 VA medical opinion provides that the examiner 
reviewed the Veteran's claims file and VHA electronic medical 
record (CPRS) treatment notes.  The VA examiner reviewed the 
Veteran's service treatment records.  He also reviewed the 
Veteran's post-service medical history, including the June 2008 
VA X-ray report, and private treatment records dated in December 
1987, November 1988 and November 2008.  The VA examiner concluded 
that the Veteran suffered a soft-tissue lumbosacral sprain on 
March 6, 1959.  It was opined that such a condition would not 
cause, contribute to, or enhance the normal arthritic process 
associated with aging.  The VA examiner noted that there was no 
medical evidence in the June 2008 VA X-ray of an abnormal 
sacroiliac joint.  It was also stated that there was no medical 
evidence that the Veteran sought treatment for back symptoms 
until 28 years after the military service injury.  The VA 
examiner observed that the notes from Dr. H. referred to 
intervening events, including two noted falls, and in November 
1988 the Veteran reported that he had only had pain for two 
years.  

In a May 2010 letter, a private physician stated that he had read 
the Veteran's service treatment records, the December 2008 VA 
medical opinion, the documents from Dr. H., and the statement 
from the Veteran's two witnesses.  He stated the opinion that the 
Veteran suffered from chronic multilevel degenerative lumbar 
arthritis and sacroiliac instability with resulting left length 
discrepancy.  He expressed the opinion that the Veteran's back 
disorder was at least as likely as not caused by or the result of 
his 1959 back injury.  He explained that the 1959 back injury 
caused the Veteran to be hospitalized, and radiological ability 
at that time could not determine possible disc herniation or 
other soft tissue injury such as ligamentous disruption.  It was 
as likely as not that the 1959 injury caused soft tissue injury 
that could contribute to accelerated degenerative changes.  Also, 
the Veteran reported life-long back since the injury, verified by 
people that had known him since that time.  

The Board finds that the evidence of record, overall, supports a 
grant of service connection for multilevel degenerative changes, 
primarily from L2-L5/S1.

In so finding, the Board first observes that the foregoing 
medical opinions are essentially in equipoise, and therefore 
support a grant of service connection.  38 U.S.C.A. § 5107(b).  
Each of the opinions are based on a review of some or all of the 
Veteran's medical records, or an accurate history provided by the 
Veteran, which gives each of them probative weight.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's 
statement renders a medical report incredible only if the Board 
rejects the statements of the veteran).  Further, each of the 
opinions provide explanations that refer to the reasoning 
employed and the medical findings in the record.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds it significant that the negative VA medical 
opinions are each based in part on the lack of medical evidence 
of continuity of treatment since active duty.  However, the 
Veteran has provided credible testimony that he had had 
continuity of symptomatology since separation from active duty, 
and consistently sought treatment for the symptoms.  Statements 
from two witnesses corroborate his testimony.  

The Board also finds that the Veteran's credibility as to post-
service continuity of symptomatology is supported by the fact 
that he repeatedly reported continuous back pain since the 1959 
injury while seeking private medical treatment in 1988 and 1990, 
long before his VA claim.  Similarly, the private December 1987 
medical history of "[a]n L4 lumbar disc" corroborates the 
Veteran's testimony as to earlier low back treatment. 

In this regard, the Court of Appeals for Veterans Claims has held 
that lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In sum, service connection for multilevel degenerative changes, 
primarily from L2-L5/S1, is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for multilevel degenerative changes, primarily 
from L2-L5/S1, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


